United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3760
                     ___________________________

                                Sheila A. Grind

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Carolyn W. Colvin, Acting Commission of the Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: August 14, 2014
                           Filed: August 19, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Sheila A. Grind appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Because the
administrative law judge’s (ALJ’s) opinion is supported by substantial evidence on
the record as a whole, we affirm. See Hill v. Colvin, 753 F.3d 798, 800 (8th Cir.
2014) (de novo review). We defer to the ALJ’s determination that Grind’s subjective
complaints were not fully credible, as it was supported by several valid reasons, see
Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir. 2014); and we find no merit to Grind’s
assertion that the ALJ’s determination of her residual functional capacity (RFC) did
not adequately account for her knee arthritis and obesity. See Myers v. Colvin, 721
F.3d 521, 527 (8th Cir. 2013) (RFC must be determined based on all relevant
evidence, including medical records, observations of treating physicians and others,
and claimant’s own description of her limitations; RFC must be supported by some
medical evidence); see also Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012)
(burden of persuasion to demonstrate RFC and prove disability remains on claimant).
The judgment of the district court is affirmed.
                       ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-